      Case 3:18-cr-04244-LAB Document 40 Filed 05/10/21 PageID.240 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA                  Case No.: 18cr4244-LAB-1
12                                 Plaintiff,
                                                ORDER DENYING MOTION FOR
13    v.                                        REDUCTION IN SENTENCE
14    ASAEL GUZMAN-MURO
15                              Defendant.
16
17         In 2018, Asael Guzman-Muro pled guilty to importing 58.68 kilograms of
18   cocaine in violation of 21 U.S.C. §§ 952 and 960. The Court imposed a total
19   custodial sentence of 57 months, followed by 5 years of supervised release.
20   Jefferson has served 32 months, or just over half of his sentence. He filed a pro se
21   for a reduction of sentence under 18 U.S.C. § 3582(c)(1)(A), urging the Court to
22   reduce his sentence. He argues that the covid-19 pandemic puts him in particular
23   danger while in Bureau of Prisons (BOP) custody because he suffers from
24   hypertension and “high blood sugar” or diabetes, accompanied by headaches and
25   stress. He does not say whether he suffers from type 1 or type 2 diabetes. He says
26   he takes medication for these conditions. He also argues that he should be
27   released early to care for his parents who live in Mexico, and who are also diabetic.
28   He says his wife and two children live with his parents.

                                                1
                                                                                  18cr4244
       Case 3:18-cr-04244-LAB Document 40 Filed 05/10/21 PageID.241 Page 2 of 3



 1         The government filed its opposition, addressing both the merits and failure
 2   to exhaust. But after receiving documentation showing that he had exhausted, the
 3   government withdrew non-exhaustion as a basis for its motion, and relied instead
 4   on the merits. The Court then authorized Guzman-Muro, through counsel, to either
 5   supplement Guzman-Muro’s pro se brief if it thought supplementation was
 6   appropriate, or to decline to supplement it. Federal Defenders, acting as his
 7   counsel, then filed a notice saying it believed the Court could appropriately rule on
 8   the motion as filed without the need for supplementation.
 9         Under 18 U.S.C. § 3582(c)(1)(A), a court may modify a defendant’s term of
10   imprisonment if it concludes that “extraordinary and compelling reasons” warrant
11   a reduction after considering the factors set forth in 18 U.S.C. § 3553(a). A
12   defendant bears the burden to establish circumstances making early release
13   appropriate. See United States v. Shabudin, 445 F. Supp. 3d 212, 214 (N.D. Cal.
14   2020).
15         The Government opposes Guzman-Muro’s motion, arguing that the Bureau
16   of Prisons (BOP) is responding adequately to the pandemic to mitigate risks. The
17   opposition brief outlines at length the precautions BOP is taking, which represent
18   a cautious and adequate response. The government also argues his medical
19   conditions aren’t “extraordinary and compelling” and that he poses a danger to
20   public safety.
21         Medical conditions alone don’t constitute extraordinary and compelling
22   reasons warranting early release. The government’s opposition correctly points out
23   that Guzman-Muro hasn’t adequately documented his illnesses, and that even if
24   he had done so, he hasn’t shown they amount to extraordinary and compelling
25   reasons. His own motion shows that his condition is being monitored, that he is
26   being treated with medication, and that his ability to provide self-care within the
27   corrections environment is not substantially diminished. See U.S.S.G. § 1B1.13,
28   cmt. n.1 (A)(ii). He has not shown why BOP’s precautions and the health care it is

                                               2
                                                                                  18cr4244
       Case 3:18-cr-04244-LAB Document 40 Filed 05/10/21 PageID.242 Page 3 of 3



 1   providing him leave him in any danger that would likely be mitigated by early
 2   release.
 3         Guzman-Muro’s representations about his family likewise do not support a
 4   finding of extraordinary and compelling reasons. The motion does not make clear
 5   whether he intends to return home to care for and support his parents, or so that
 6   his parents can care for and support him. Rather, he gives both as reasons for
 7   wanting to be released. He says his wife and children are in his parents’ care, and
 8   that if released his parents would care for him and provide him with housing, health
 9   care, food, and childcare. But he also says he would support his parents by
10   working at home until he has a job, and that he would also support them and
11   himself on his disability check.
12         Guzman-Muro has not shown his medical conditions and family situation,
13   even in combination, amount to extraordinary and compelling reasons. But even if
14   he had, the Court would still find that the § 3553(a) factors continue to support the
15   imposition of his original sentence. His offense – importing over 56 kilograms of
16   cocaine – was serious. This weighs heavily against early release and
17   predominates over considerations arising from his medical condition and desire to
18   either care for or be cared for by his family. The need for deterrence under
19   § 3553(a)(2)(B) and to protect the public from repeated criminal behavior under
20   § 3553(a)(2)(C) are also implicated here.
21         In sum, the Court finds that Guzman-Muro has not demonstrated
22   “extraordinary and compelling reasons” to warrant a reduction of sentence. His
23   motion for early release is DENIED.
24         IT IS SO ORDERED.
25   Dated: May 10, 2021
26
27                                           Honorable Larry Alan Burns
                                             United States District Judge
28

                                               3
                                                                                  18cr4244
